Citation Nr: 1807641	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  13-29 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), generalized anxiety disorder (GAD), and major depressive disorder (MDD), to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a psychosis for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. §1702.

3.  Entitlement to a rating in excess of 30 percent for pansinusitis.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) as a result of service-connected disabilities.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at a Board videoconference hearing in March 2017.  A transcript of that hearing is of record.

As is reflected on the title page of this decision, the Board has recharacterized the issue relating to PTSD.  In this regard, the Court of Appeals for Veteran Claims (Court) has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the Court held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

Here, the Veteran continues to seek service connection for PTSD while now claiming other variously diagnosed psychiatric disabilities, including GAD and MDD.  Importantly, just as in his initial claim, he maintains that these disabilities are the result of his active service, thus the Board will broaden these claims under Clemons.  Therefore, the below discussion will consider whether new and material evidence has been submitted to reopen broader claims for an acquired psychiatric disorder to include PSTD, GAD, and MDD.  The Board has also expanded the claim to include consideration of these disabilities on a secondary basis as asserted by the Veteran on Board hearing.

The Board notes that in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the Veteran maintains that he is incapable of substantially gainful employment as a result of his service-connected disabilities.  See Veteran's September 2016 Statement in Support of Claim.  Accordingly, the issue of TDIU has been raised by the record and it is therefore listed on the title page of this decision.

Finally, since November 1971 the Veteran has been rated under diagnostic code (DC) 7805 for a scar disability; alternatively characterized as abdominal scars and scars generally.  See Rating Codesheets.  A review of the record reflects that during the current appeal period this matter was never adjudicated or even addressed by the RO in a rating decision, statement of the case, or supplemental statement of the case.  An examination of the scar was conducted in August 2016.  The RO did not issue a decision with regard to the rating assigned to the scar.  However, and for reasons that are not clear, the issue of an increased rating for the scar was certified for appeal.  The Board confounded the situation by taking testimony as well and sincerely apologizes for any confusion this may have caused.  Nevertheless, in light of the lack of initial adjudication, the Board does not have jurisdiction to consider the claim and it is therefore referred for appropriate agency of original jurisdiction action.  38 C.F.R. § 19.9 (b) (2017).  

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for treatment for psychosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision dated July 2001, the Board denied entitlement to service connection for PTSD based on the finding that the presence of a current disability was not shown.

2.  The evidence received since the July 2001 Board decision includes evidence that relates to unestablished facts necessary to substantiate the claim for service connection is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  Prior to April 8, 2015, the Veteran's pansinusitis most closely approximated near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after surgeries. 

4.  From April 8, 2015, the Veteran's headaches have been separately evaluated as 50 percent disabling.

5.  The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.






CONCLUSIONS OF LAW

1.  The Board's July 2001 decision denying the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. 
§ 20.1103 (2017).

2.  The criteria for reopening the claim of entitlement to service connection for PTSD are met.  38 U.S.C. § 5108 (2002); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria for a rating of 50 percent, but no higher, for pansinusitis have been met for the period prior to April 8, 2015.  38 U.S.C. § 1155, 5107 (2002); 38 C.F.R. § 3.321, 4.97, Diagnostic Code 6510 (2017).

4.  The criteria for a rating in excess of 30 percent for pansinusitis have not been met for the period from April 8, 2015.  38 U.S.C. § 1155, 5107 (2002); 38 C.F.R. § 3.321, 4.97, Diagnostic Code 6510 (2017).

5.  The criteria for TIDU have been met.  38 U.S.C. § 1155, 5107 (2002); 38 C.F.R. § 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's petition to reopen the claim for service connection for PTSD has been granted in full.  Any error related to the VCAA is moot.  38 U.S.C. § 5103, 5103A (2002); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As to the claim for increase rating, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.§ 7104 (b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156 (a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board initially denied entitlement to service connection for PTSD in a July 2001 decision.  The claim was essentially denied due to a lack of current disability.  The Veteran did not appeal this denial.  The decision is thereby final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105 (b) (2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2017).

Since this denial, the Veteran has submitted an opinion from a separate physician relating diagnoses including MDD and GAD to service.  See September 2016 Dr. C. M.-Q., M. D. Correspondence.  Further, the Veteran has clarified his assertions as to his psychiatric disabilities being caused or aggravated by his service-connected disabilities.  See Board Hearing Transcript.  The Veteran's new psychiatric diagnoses and testimony satisfy the low threshold requirements for new and material evidence; and the acquired psychiatric disorder claim is reopened.  38 C.F.R. § 3.156 (a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Increased Rating Merits

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21  (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.   

The current appeal stems from an April 29, 2011 claim for increase rating, which means that the pertinent period on appeal is from one year prior to this claim forward.  Throughout the period on appeal, the Veteran has been in receipt of a 30 percent rating for pansinusitis rated under DC 6510.  DC 6510 provides a maximum rating of 50 percent following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

That said, January 2011 treatment records indicate the Veteran suffered from "chronic inflammatory process or osteomyelitis."  See Hospital General Menonita Tomography Records.  Treatment records also establish that he repeatedly suffered from headaches, pain, and tenderness of affected sinus, with discharge and/or crusting during the pendency of the appeal.  See 2010-2017 VAMC San Juan Medical Records.  These records support the Veteran's reports of such symptomatology.  See Board Hearing Transcript.  In light of this positive evidence, the Board finds that a 50 percent rating is warranted.  In affording this increase, the Board acknowledges that on October 2011 VA examination such symptomatology was not detected.  Nevertheless, the remaining clinical and lay evidence of record for this period sufficiently establish the presence of such symptomatology.  The benefit of the doubt is afforded to the Veteran.
  
However, a 50 rating is only warranted until April 8, 2015.  As of April 8, 2015, the Veteran is in receipt of a 50 percent rating under DC 8100 for migraines associated with pansinusitis.  Importantly, evaluation of the same disability under various diagnoses must be avoided; therefore raters must determine whether separate diagnoses have overlapping symptomatology.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  In the instant case, per his own testimony and the record, the Veteran's primary symptomatology associated with his sinusitis is frequent and severe sinus headaches.  The Veteran's headache symptomatology, and its associated impairment, has been explicitly evaluated under DC 8100 and considered within his current rating.  See October 2015 Rating Decision.  Therefore, for the Board to afford him an increase rating under DC 6510 for his migraines would equate to impermissible pyramiding.  

Finally, the record from April 8, 2015 is negative for diagnosis of osteomyelitis either acutely or chronically.  See VAMC Treatment Medical Records and August 2016 VA Examination.  The Board has considered the Veteran's testimony that he suffers from on-going osteomyelitis.  The Veteran is competent to report symptoms such as feeling redness, warmth, and pain.  However, he has not been shown to have the experience, training, or education necessary to diagnosis active osteomyelitis.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, a 50 percent rating is not warranted on this basis.  

In sum, a 50 percent rating is warranted for the Veteran's pansinsuitis prior to April 8, 2015 and a 30 percent rating thereafter.  There are no other DCs applicable for rating the Veteran's disability that would allow for a higher rating.  A separate rating is also not warranted as the record is negative for obstruction or traumatic deviation.  Lastly, as stated, the issue with regard to scarring is not yet ripe for juridical review.

TDIU

The Board has incorporated the claim of TDIU as it was raised by the record.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. § 3.341 (a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

The Veteran is currently service-connected for migraine headaches associated with pansinusitis, rated 50 percent disabling, gastro-esophageal reflux disease (GERD) rated as 10 percent disabling, and scars rated noncompensable.  Moreover, as stated above, the Veteran is service-connected for pansinusitis with alternating 50 and 30 percent ratings.  The schedular requirements under 38 C.F.R. § 4.16 (a) have been met.  

From the outset, the Board acknowledges that the record contains limited information regarding the extent of the Veteran's former employment and education.  Nevertheless, following careful review of the record, the Board finds that entitlement to a TDIU rating is warranted.  

Turning to the evidence, the Veteran reported working as a teacher for 22 years until being forced to retire due to his disabilities in 1999.  See October 1999 and October 2015 VA Examination Reports.  In October 2015, a VA examiner indicated that his service-connected headaches impacted his ability to work.  The examiner noted the Veteran's reports of no longer being able to work as a teacher due to his frequent and severe headaches.  Correspondingly, in September 2016, a private physician, Dr. M.-Q., opined that the Veteran's service-connected disabilities alone rendered him totally unemployable.  The Board recognizes that in providing this opinion Dr. M.-Q. failed to indicate a rationale other than listing the Veteran's symptomatology.  Nevertheless, in view of the entirety of the record, this opinion is still considered probative.  

To that point, medical records establish that the combined effect of the Veteran's pansinusitis and migraine headaches is recurrent debilitating symptomatology which leaves him weak, disoriented, sensitive to light, nauseous, prone to vomiting, and in severe pain.  See October 2015 and August 2016 VA Examinations and VAMC Treatment Records.  Such symptomatology can reasonably be expected to significantly impair the Veteran's daily functionality and general ability to focus.  With regard to focus, the need for consistent concentration would likely be necessary, not just in his former profession as a teacher, but for any form of employment.  Further, by virtue of his 50 percent rating, he experiences very frequent prostrating headaches that result in severe economic inadaptability.  Importantly, beyond the aforementioned symptoms are those related to his other not specifically discussed service-connected disabilities.  In sum, the Board finds it infinitely clearly that the Veteran's significantly impairing disabilities render him unable to realistically obtain, let alone maintain, substantially gainful employment.  Accordingly, TDIU is warranted on the basis of his service connected PTSD.

Special Monthly Compensation

Issuance of a TDIU in turn raises the issue of entitlement to special monthly compensation (SMC).  In that regard, the Board has considered the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that, SMC might be warranted when a separate award of a TDIU rating, predicated on a single disability (perhaps not ratable at the schedular 100 percent level), is considered together with another disability separately rated at 60 percent or more. See 38 U.S.C. §1114 (s); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011). 

The Board does not find that an SMC rating is for application.  The above grant of TDIU was predicated upon the collective effect of the Veteran's disabilities.  Moreover, even if his pansinusitis and migraines were combined to be considered one condition, they would still be the only disability rated at least 60 percent.  See 38 C.F.R. § 4.25.  Finally, the Veteran has not specifically reported, nor does the record reflect, that he has been rendered housebound.  As such, the concerns addressed in Bradley and Buie are not present, and the Board needs not further address whether SMC ratings are warranted during the pendency of the appeal.





ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for PTSD, now an acquired psychiatric disorder, has been received, the application to reopen is granted; to this extent only, the appeal is granted.

Entitlement to a 50 percent rating for pansinusitis prior to April 8, 2015 is granted.

Entitlement to a rating in excess of 30 percent for pansinusitis from April 8, 2015 is denied.

Entitlement to service connection for TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.


REMAND

As indicated above, the Board has reopened and expanded the Veteran's claim for service connection for an acquired psychiatric disorder.  However, following consideration of the record, additional development is required.  On Board hearing in March 2017, the Veteran asserted that his acquired psychiatric disorders were a result of, or aggravated by, his service-connected pansinusitis and migraines.  The current record is negative for an opinion as to these assertions.  Such an opinion is critical as the record contains a January 1978 report from the Veteran wherein he notes that his sinus and scar conditions "affect his nervous condition."  

That said, the Veteran has previously alternatively asserted that his claimed PTSD was partially due to discrimination in-service culminating with a personal assault.  See September 1999 Correspondence.  Relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a Veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304 (f)(5) (2017).  Moreover, and of significant import, the United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304 (f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting ""medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.""  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011).  

A private opinion provided by a Dr. N. R.-N., M. D., discusses these reports.  See September 1999 Correspondence; see Board Hearing Transcript.  The Board acknowledges that it previously found this opinion insufficient to form the basis of a grant of service connection.  See July 2001 Decision.  However, the opinion still contains probative evidence with regard to potential manifestation of the Veteran's reported psychiatric disabilities in relation to in-service discrimination, punishment, and assault.  Therefore, on remand, a VA examiner should consider Dr. R.-N.'s findings in-relation to the personal assault standards.  Moreover, as the record is unclear whether the Veteran was notified of alternative means of supporting his reported stressors on remand he must be afforded proper notification of the personal-assault standards.  See December 2011 and July 2012 VA Memorandums.  

Correspondingly, the VA examinations of record do not address the diagnoses of MDD and GAD noted by private physician Dr. M.-Q.  See September 2016 Correspondence.  Therefore, on remand an opinion as to the etiologies of these conditions must also be obtained.  In requesting this opinions, the Board acknowledges Dr. M.-Q.'s correspondence appears to link the Veteran's psychiatric disabilities to service.  However, no rationale was provided and thus it is insufficient to form the basis of a grant of service connection.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  

In addition, while on remand, all outstanding treatment medical records should be obtained and associated with the claims file, to include any additional records prepared by Dr. M.-Q.  

Finally, the claim for service connection for a psychosis for the purpose of establishing eligibility for medical treatment only is inextricably intertwined with the claim of service connection for a psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, consideration of the appeal in that matter is deferred pending development of the claim of service connection for an acquired psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associated with the claims file all outstanding VA treatment medical records.  Also, provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain any private treatment records to include records from Dr. C. M.-Q., M. D. and/or Dr. N. R.-N.  Note, per the Veteran's Board testimony, Dr. R.-N. has passed away.  Therefore, the RO should clarify whether this physician's practice remains and maintains records and/or whether the Veteran has copies of his treatment medical records.  Advise the Veteran that he may submit his private or VA treatment records if he so chooses.  

If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. Send the Veteran an additional VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma, and request that he complete it with as much specificity as possible.  Specifically, request information regarding his previously reported in-service discrimination by fellow servicemen and assault by "Sgt. Robinson."  The Veteran must also be notified that personal assault stressors may be corroborated by evidence from sources other than service records, as laid out in 38 C.F.R. § 3.304 (f)(3).  All specific examples of alternative sources of evidence listed in § 3.304(f)(3) must be included in the notification to the Veteran.  If the Veteran provides information subject to verification, attempt to verify this information.

3. Then, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his acquired psychiatric disorders.  All indicated tests and studies should be accomplished and the findings reported in detail. 

a. Identify/diagnose any psychiatric disability that currently exists or have existed during the pendency of the appeal, which have since resolved. 

b. Is there evidence in the claims-file of action or behavioral changes that indicate that it is at least as likely as not (a 50 percent or greater probability) that any claimed in-service assault occurred?

c. If PTSD is diagnosed, in accordance with the DSM-IV, identify the stressor or stressors that led to such diagnosis.  The examiner should state whether the Veteran's reported stressors of being subjected to racial harassment and being hit on the head by a superior (personal assault) are sufficient stressors to support the diagnosis of PTSD.  See September 1999 Dr. N. R.-N., M. D. Opinion.

d. For any diagnosed psychiatric disability other than PTSD, provide an opinion as to whether it is at least as likely as not that the disorder had its onset during active service or is related to any in-service disease, event, or injury. 

i. Specifically address whether the Veteran being subjected to racial harassment, discrimination, and being hit on the head by a superior could have triggered his acquired psychiatric disabilities.  See September 1999 Dr. N. R.-N., M. D. Opinion.

ii. Note, of record is January 1978 correspondence from the Veteran wherein he reports suffering from a "nervous condition."  This record is suggestive that he did indeed suffer from psychiatric symptomatology shortly after service separation.

e. If the psychiatric disorder is found to be unrelated directly to the Veteran's service, is it at least as likely as not (a 50% or greater probability) that such was caused or aggravated by the Veteran's service-connected disabilities to specifically include his scars, pansinusitis, and migraines?

i. In rendering this opinion please specifically address the Veteran's January 1978 reports of his sinus and scar conditions "affect[ing] his nervous condition."  

ii. The examiner should also discuss the Veteran's testimony regarding his service connected disability symptomatology and its impact on his ability to function.

f. Is it at least as likely as not (a 50% or greater probability) that the Veteran developed a psychosis within one year after her January 1971 discharge from service?

i. For VA purposes, a psychosis is any one of the following: brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance/medication-induced psychotic disorder.  See 38 C.F.R. § 3.384.

g. If no psychiatric diagnoses are found to be valid throughout the pendency of the appeal, the examiner should provide a full rationale for why this is so.  The examiner must also explicitly discuss why the previous diagnoses of record, including the diagnosis provided by the previous examiners are invalid.

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. If the benefits on appeal remain denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


